      Case 3:19-md-02918-MMC Document 306 Filed 12/07/20 Page 1 of 6



 1   MORGAN, LEWIS & BOCKIUS LLP                     MORGAN, LEWIS & BOCKIUS LLP
     J. Clayton Everett, Jr. (pro hac vice)          Alexander J. Scolnik (pro hac vice)
 2   clay.everett@morganlewis.com                    alexander.scolnik@morganlewis.com
     Scott A. Stempel (pro hac vice)                 101 Park Avenue
 3   scott.stempel@morganlewis.com                   New York, NY 10178
     1111 Pennsylvania Ave., N.W.                    Tel: (212) 309-6000
 4   Washington, D.C. 20004                          Fax: (212) 309-6001
     Tel.: (202) 739-3000
 5   Fax: (202) 739-3001

 6   MORGAN, LEWIS & BOCKIUS LLP
     C. Cecilia Wang, SBN 314125
 7   cecilia.wang@morganlewis.com
     Jordan Mundell, SBN 324110
 8   jordan.mundell@morganlewis.com
     One Market, Spear Street Tower
 9   San Francisco, CA 94105
     Tel: (415) 442-1000
10   Fax: (415) 442-1001

11   Attorneys for Defendants TDK Corporation,
     Magnecomp Precision Technology Public Co.
12   Ltd., Magnecomp Corporation, SAE Magnetics
     (H.K.) Ltd., and Hutchinson Technology Inc.
13
     [Additional Counsel Listed on Signature Page]
14
                               UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
16
                                                               Case No.   19 MD 2918 (MMC)
17
     In re: Hard Disk Drive Suspension Assemblies              DEFENDANTS’ OPPOSITION
18                                                             TO END-USER PLAINTIFFS’
     Antitrust Litigation                                      ADMINISTRATIVE MOTION
19                                                             RE: FILING DOCUMENT
     THIS DOCUMENT RELATES TO                                  UNDER SEAL PURSUANT TO
20                                                             CIVIL LOCAL RULES 7-11
     END-USER ACTIONS                                          AND 79-5(D)
21

22

23

24

25

26

27

28

                                                                         Case No. 19 MD 2918
        DEFENDANTS’ OPPOSITION TO END-USER PLAINTIFFS’ ADMINISTRATIVE MOTION RE: FILING
                  UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
      Case 3:19-md-02918-MMC Document 306 Filed 12/07/20 Page 2 of 6



 1          End-User Plaintiffs (“EUPs”) have moved for administrative relief requesting the Court

 2   deny its administrative motion to seal portions of its Second Amended Consolidated Class Action

 3   Complaint (“SACCAC”) that contains information designated “Confidential” or “Highly

 4   Confidential” by Defendants pursuant to the Stipulated Protective Order (ECF No. 136).

 5   Defendants oppose EUPs’ motion to the extent EUPs seek to unseal all references to any officer,

 6   director, or employee of Defendants named in the SACCAC, except where the reference to the

 7   individual has already been made public. The portions of the SACCAC that Defendants request

 8   the Court maintain under seal are set out in the accompanying Declaration of J. Clayton Everett,

 9   Jr. and Declaration of Mark H. Hamer.

10          Disclosure of information pertaining to the identity, role, and purported involvement of

11   certain officers, directors, and employees of Defendants purportedly involved, but not charged, in

12   the alleged unlawful conduct would invade their privacy. See Asuragen, Inc. v. Accuragen, Inc.,

13   No. 16-CV-05440-RS, 2018 WL 4855435, at *1 (N.D. Cal. Jan. 30, 2018) (granting motion to

14   seal “personally identifying information . . . [b]ecause disclosure of this information may cause an

15   invasion of the [person’s] privacy”). It will also cause those individuals reputational harm. See

16   United States v. Smith, 776 F.2d 1104, 1115 (3d Cir. 1985) (finding the trial court properly sealed

17   a court filing in order to protect the identities of third party individuals and “the reputational and

18   privacy interests” of those third parties inasmuch as disclosure would “almost certainly result in

19   extremely serious, irreparable, and unfair prejudice to those [individuals]”). The reputational and

20   privacy interests of Defendants’ officers, directors, and employees warrants the Court’s protection

21   because these individuals are not defendants and have not been charged with any crime. As a

22   result, these would-be named “law violators” will suffer prejudice without being offered any

23   formal opportunity to clear their names. United States v. Shepard, No. 4:08 MJ 1195 TIA, 2010

24   WL 4962876, at *3 (E.D. Mo. Dec. 1, 2010) (finding that if the names of unindicted individuals

25   involved in the unlawful scheme were not sealed, “those unindicted individuals would be named

26   as law violators but never be allowed a proper forum to deny their culpability”); see also United

27   States v. Kwok Cheung Chow, No. 14CR00196CRBJCS, 2015 WL 5094744, at *4 (N.D. Cal.

28   Aug. 28, 2015) (ordering parties to seal all references to individuals involved in the unlawful

                                              1                           Case No. 19 MD 2918
        DEFENDANTS’ OPPOSITION TO END-USER PLAINTIFFS’ ADMINISTRATIVE MOTION RE: FILING
                  UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
      Case 3:19-md-02918-MMC Document 306 Filed 12/07/20 Page 3 of 6



 1   conduct but not charged because “the release of certain information may have a disparaging effect

 2   on people who, having not been charged with any crime, have no formal opportunity clear their

 3   names”). The result remains the same even though EUPs previously used the names of a few of

 4   these individuals in publicly available court filings. See Kwok Cheung Chow, 2015 WL 5094744,

 5   at *4 (“The fact that some degree of alleged ‘involvement’ by some individuals may be ‘already a

 6   matter of public knowledge,’ does not negate those individuals’ privacy interests in further

 7   disclosures.” (internal citation omitted)).

 8          EUPs’ allegations identifying certain officers, directors, and employees, which EUPs

 9   added to the SACCAC after the Court dismissed its Consolidated Class Action Complaint (see

10   ECF No. 282), are not necessary to further EUPs’ legal arguments in this litigation. The Court, in

11   its prior order dismissing Class Plaintiffs’ complaints, granted leave to plead facts: (1) identifying

12   “each participant in the chain of distribution,” including “the type(s) of product(s) any named

13   plaintiff purchased and from whom in the chain of distribution any named plaintiff made such

14   purchase(s),” ECF 282 at 5; (2) showing that “each participant in the chain necessarily passed on

15   the asserted overcharge to the next participant,” id.; and (3) demonstrating that “any defendant

16   has, after May 2016, sold HDD suspension assemblies at fixed prices or otherwise engaged in a

17   violation of antitrust laws,” id. at 8. None of EUPs’ newly added allegations identifying certain

18   officers, directors, and employees address any of the issues for which the Court granted leave to

19   replead. Without any legitimate need to identify these individuals, all identifying information

20   should be sealed. Cf. Kwok Cheung Chow, 2015 WL 5094744, at *4 (“The fact that the identities

21   of the unindicted third parties have no bearing on the parties’ legal arguments or the Court's

22   analysis of the motions further supports redacting identifying information.”).

23          For these reasons, Defendants respectfully request the Court deny EUPs’ request for

24   administrative relief and grant Defendants’ proposed order filed herewith.

25

26

27

28

                                              2                           Case No. 19 MD 2918
        DEFENDANTS’ OPPOSITION TO END-USER PLAINTIFFS’ ADMINISTRATIVE MOTION RE: FILING
                  UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
     Case 3:19-md-02918-MMC Document 306 Filed 12/07/20 Page 4 of 6



 1
     Dated: December 7, 2020                   Respectfully submitted,
 2
                                               /s/ J. Clayton Everett, Jr.
 3                                             J. Clayton Everett, Jr.
                                               MORGAN, LEWIS & BOCKIUS LLP
 4                                             1111 Pennsylvania Ave., NW
                                               Washington, DC 20004
 5                                             Tel: (202) 739-5860
                                               clay.everett@morganlewis.com
 6
                                               Attorneys for Defendants TDK Corporation,
 7                                             Magnecomp Precision Technology Public Co.
                                               Ltd., Magnecomp Corporation, SAE
 8                                             Magnetics (H.K.) Ltd., and Hutchinson
                                               Technology Inc.
 9
                                               /s/ Mark H. Hamer
10                                             Mark H. Hamer
                                               BAKER & McKENZIE LLP
11                                             815 Connecticut Ave., NW
                                               Washington, DC 20006
12                                             Tel: (202) 452-7077
                                               mark.hamer@bakermckenzie.com
13
                                               Attorneys for Defendants NHK Spring Co.,
14                                             Ltd., NHK International Corporation, NHK
                                               Spring (Thailand) Co., Ltd., NAT Peripheral
15                                             (Dong Guan) Co., Ltd. and NAT Peripheral
                                               (H.K.) Co., Ltd.
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3                           Case No. 19 MD 2918
      DEFENDANTS’ OPPOSITION TO END-USER PLAINTIFFS’ ADMINISTRATIVE MOTION RE: FILING
                UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
      Case 3:19-md-02918-MMC Document 306 Filed 12/07/20 Page 5 of 6



 1                                     ATTORNEY ATTESTATION

 2   Pursuant to Local Rule 5.1(i)(3), I attest that all other signatories listed, and on whose behalf the

 3   filing is submitted, concur in the filing’s content and have authorized the filing.

 4

 5   Dated: December 7, 2020                                       By: /s/ J. Clayton Everett, Jr.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4                           Case No. 19 MD 2918
        DEFENDANTS’ OPPOSITION TO END-USER PLAINTIFFS’ ADMINISTRATIVE MOTION RE: FILING
                  UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
      Case 3:19-md-02918-MMC Document 306 Filed 12/07/20 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this 7th day of December, 2020, I caused to be electronically filed

 3   the foregoing document with the Clerk of the Court of the United States District Court for the

 4   Northern District of California by using the Court’s CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by the Court’s

 6   CM/ECF system.

 7
                                                                  /s/ J. Clayton Everett, Jr.
 8                                                                J. Clayton Everett, Jr.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              5                           Case No. 19 MD 2918
        DEFENDANTS’ OPPOSITION TO END-USER PLAINTIFFS’ ADMINISTRATIVE MOTION RE: FILING
                  UNDER SEAL PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5(D)
